DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s initial application filed on 26 May 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Claims 8-17 are allowed.   Claim 8 is the independent claim.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is U.S. Patent 9,144,845 to Grzina et al., which discloses a  hole formation method comprising: a hole formation step of machining a portion to be processed of a workpiece material by means of drilling to form a hole while a lubricant material for assisting machining process is in contact with at least one of a drill bit (figures 10 or 11) and the portion to be processed, wherein, in the hole formation step, the drill bit used to be used includes: at least one cutting edge (not labeled, but equivalent to cutting edge 58 in figure 7); and a face 4 (equivalent to margin 66 in figure 7) positioned in a vicinity of the cutting edge, wherein, on the face, a recess 12 exhibiting a prescribed planar shape is provided; when the portion to be processed is 
Suffice it to say, the patent to Grzina et al. does not disclose the recess is set to have a maximum depth of 0.05 mm or more and 0.15 mm or less (disclosed as 0.01mm maximum); the recess is a substantially linear groove formed substantially parallel to the cutting edge (see figures 7 and 10-11); a dimension between the cutting edge and the groove is set to be 0.25 mm or more and 0.43 mm or less (not disclosed); and the groove is set to have an average width of 0.23 mm or more and 0.30 mm or less (disclosed as 0.05mm) as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Grzina et al., and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        19 April 2021